Case 2:20-mj-06179-DUTY Document 5 Filed 03/11/21 Page 1 of 1 Page ID #:75



        RETURN FOR HISTORICAL CELL-SITE INFORMATION WARRANT

       This return is being submitted pursuant to Federal Rule of

Criminal Procedure 41(f)(2) in relation to the court-authorized

warrant in case no. 2:20-MJ-06179 (the “Warrant”).         The Warrant

was signed on December 22, 2020 by the Hon. Karen L. Stevenson,

United States Magistrate Judge, and directed that the return be

made to the duty magistrate.

       The Warrant authorized the disclosure of historical cell-site
information relating to the Subject Telephones, as described in

the Warrant.    I executed the Warrant on December 22, 2020.         It was

used to obtain historical historical cell-site information related
to the Subject Telephones from October 13, 2020 until December 11,

2020.

       I declare under penalty of perjury that this return is correct.



   March 10, 2020
DATE                                 Alfredo Rossi, Special Agent
                                     Homeland Security Investigations
